UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 11-K (Mark One) [X] Annual report pursuant to Section 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December 31, 2006 OR [ ] Transition Report pursuant to Section 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number 001-07160 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: COACHMEN INDUSTRIES, INC. RETIREMENT PLAN AND TRUST B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: Coachmen Industries, Inc. 2831 Dexter Drive Elkhart, Indiana 46514 COACHMEN INDUSTRIES, INC.
